                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                    3:18-cv-20-FDW

AJANAKU E. MURDOCK,                       )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
FNU THOMPSON, et al.,                     )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NC DPS”) sealed Notice, (Doc. No. 21), informing the Court that it has been unable to procure

a waiver of service of process for Defendant Christina Thompson.1

       NC DPS has provided the name and last known address for Defendant Thompson. The

Clerk of Court is directed to notify the U.S. Marshal that Defendant Thompson needs to be served

with the summons and Complaint in accordance with Rule 4 the Federal Rules of Civil Procedure.

If Defendant Thompson cannot be served at the address provided by the NC DPS, the U.S. Marshal

shall be responsible for locating her home address so that she may be served. See 28 U.S.C. §

1915(d) (in actions brought in forma pauperis under § 1915(d), “[t]he officers of the court shall

issue and serve all process, and perform all duties in such cases”); Fed. R. Civ. P. 4(c)(3) (“At the

plaintiff’s request, the court may order that service be made by a United States Marshal or deputy

marshal or by a person specially appointed by the court. The court must so order if the plaintiff is

authorized to proceed in forma pauperis under 28 U.S.C. § 1915….”). If the U.S. Marshal is unable




       1
           “FNU Thompson” in the Complaint.
                                                 1
to obtain service on Defendant Thompson, the U.S. Marshal shall inform the Court of the

reasonable attempts to obtain service. The U.S. Marshal shall not disclose Defendant’s home

addresses to the pro se incarcerated Plaintiff and shall file any document containing such addresses

under seal.

       IT IS THEREFORE ORDERED that:

       (1)     The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

               Defendant Thompson at her home address. If the U.S. Marshal is unable to obtain

               service on Defendant Thompson, the U.S. Marshal shall inform the Court of the

               reasonable attempts to obtain service.

       (2)     The Clerk is respectfully instructed to mail a copy of the Complaint, (Doc. No. 1),

               the Sealed Notice containing Defendant’s last known addresses, (Doc. No. 21), and

               this Order to the U.S. Marshal.




                                             Signed: October 23, 2018




                                                 2
